Citation Nr: 1039590	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  01-09 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for a low back strain (lumbar spine disability).  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to September 
1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
entitlement to an increased rating in excess of 10 percent for a 
lumbar spine disability.

In July 2004, the Veteran provided testimony at a Travel Board 
hearing before an Acting Veterans Law Judge who is no longer 
employed by the Board.  He also provided testimony before the 
undersigned Acting Veterans Law Judge during a videoconference 
hearing in October 2007.  Transcripts of both hearings are of 
record.  

In December 2004, January 2007, April 2008, and September 2009, 
the Board remanded the Veteran's claim for proper notice and 
further evidentiary development.  

The issue of entitlement to service connection for a right 
hip disability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

In compliance with the Board's instructions, in October 2009 the 
Veteran was examined; however, the Board finds that this 
examination is inadequate for rating purposes.  The Veteran 
received a VA examination in October 2009 where he reported low 
back pain present all day, every day, with an average intensity 
of 7 out of 10.  He also reported that he experienced flare-ups 
that occur approximately once a week to every 10 days.  The 
flare-ups are typically brought on by the weather change and 
activity, result in pain intensity of 10 out of 10, and usually 
resolve with rest and pain medication.  The Veteran reported that 
during flare-ups, he has difficulty ambulating.  The examiner 
stated that he believed the Veteran's description of the flare-
ups. 

The examiner measured the range of thoracolumbar spine motion and 
found flexion to 80 degrees, extension to 20 degrees, lateral 
flexion to 25 degrees bilaterally and rotation to 50 degrees 
bilaterally.  The examiner stated that pain was present 
throughout and that the range of motion of the lumbar spine was 
not additionally limited by repetition.  However, the examiner 
did not discuss whether the Veteran's range of motion was further 
limited by pain, weakness, excess fatigability, incoordination, 
or flare-ups.  

When evaluating musculoskeletal disabilities, the Board is 
required to consider the effect of functional factors, including 
pain and flare-ups, when rating a service connected disability on 
the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the October 
2009 report does not include information about the effect of the 
reported flare-ups or pain, weakness, excess fatigability and 
incoordination on range of motion, the examination is inadequate 
for rating purposes.  

Moreover, the Board notes that pain as a symptom is contemplated 
under the rating schedule.  The question to be answered is at 
what point the pain specifically from motion begins or increases 
upon motion and following repetitive motion.  This was not clear 
in the October 2009 VA examination.  Therefore, the examiner 
should address this on remand.  

"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA failed to assure compliance with the Board's 
September 2009 remand instructions, this claim must again be 
remanded for another examination and an additional opinion.  Id.; 
see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As 
such, the Board has no discretion and must again remand this 
claim.

Here, the Veteran has stated that he had to retire early from his 
position with the United States Post Office due to his service-
connected knee and lumbar spine disabilities.  Evidence from his 
supervisor and union representative confirms that his service-
connected disabilities impacted his ability to continue to work 
in that position.  Although the Veteran further related that he 
subsequently worked part time for the Boys and Girls Club of 
America, he reported that he was not rehired after undergoing a 
knee replacement surgery.  The recent October 2009 examination 
report does not contain an explicit opinion as to whether the 
Veteran's unemployment is attributable to his service-connected 
disabilities or whether they would preclude gainful employment.

When all of the ratings for the Veteran's service-connected 
disabilities are considered, they satisfy the schedular criteria 
of entitlement to a TDIU set forth in 38 C.F.R. § 4.16(a), and 
result in a combined schedular rating of 70 percent.  See 38 
C.F.R. § 4.16(a) (2010).  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the U. S. Court of Appeals for Veterans Claims (Court) 
held that a claim for a TDIU is part of an increased rating claim 
when such claim is expressly raised by the Veteran or reasonably 
raised by the record.  In this case, the issue of entitlement to 
a TDIU is raised by the record.

As such, the TDIU aspect of the Veteran's claim must be remanded 
for a VA examination, the report of which must contain an 
assessment offered by a VA examiner as to whether Veteran is able 
to secure or follow a substantially gainful occupation due to his 
service-connected disabilities.  See 38 U.S.C.A. § 5103A (West 
2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Prior to scheduling the Veteran for examination, outstanding 
treatment records from the Columbia, South Carolina VA Medical 
Center (VAMC) should be obtained and associated with the claims 
file.  The Veteran should also be given another chance to 
identify private healthcare providers.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Columbia VAMC, since June 12, 2008.  
All records and/or responses received should 
be associated with the claims file.

2.  Send a letter to the Veteran and his 
representative, asking him to identify all 
healthcare providers who have treated him for 
any of his service-connected disabilities, 
after June 2008.  This letter should provide 
the Veteran with appropriate notice of the 
evidence and information needed to establish 
entitlement to a TDIU, and VA's and the 
Veteran's responsibilities to provide 
evidence and information in support of a TDIU 
claim, which has been raised by the record.  
All records/responses received should be 
associated with the claims file. 

3.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA spine 
examination, to determine the nature and 
severity of the Veteran's service-connected 
low back disability.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

In discussing the relevant clinical findings, 
the examiner should specifically note: (a) 
specific thoracolumbar range of motion 
findings in degrees; (b) the point at which 
pain begins for each motion; (c) the presence 
of pain, weakened movement, excess 
fatigability, incoordination with motion, or 
flare-ups; (d) an opinion as to whether, and 
to what extent, the Veteran experienced 
likely functional loss due to pain and/or 
other symptoms noted above during flare-ups 
and/or with repetitive use; (e) any finding 
of additional functional loss in terms of 
additional degrees of lost motion; and (f) 
whether there is any ankylosis of the spine, 
and if so, whether the ankylosis was 
favorable or unfavorable, and the extent of 
such ankylosis.

The examiner should report all neurologic 
impairment resulting from the service-
connected lumbar spine disability.  The 
examiner should also opine as to the severity 
of that impairment.  If there is neurologic 
impairment of the lower extremities that is 
not related to the service connected back 
disability, the examiner should so report.  

Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (50 percent or greater probability) that 
the Veteran's service-connected low back 
strain alone, or together with his other 
service-connected disabilities, renders him 
unable to secure or follow a substantially 
gainful occupation.  The Veteran is also 
service connected for ankylosis of the left 
knee, traumatic arthritis of the right knee, 
status-post arthroscopy, surgical scarring of 
the right knee, and residuals of displaced 
fracture of the left zygomatic arch.

The examiner should set forth all examination 
findings, along with a complete rationale for 
any opinions and conclusions expressed in a 
printed report.  If any requested opinion 
cannot be given, the examiner should state 
the reason(s) why.

4.  After completing the requested actions 
and adjudicating the Veteran's claim for 
service connection for a right disorder, 
secondary to his service-connected 
disabilities, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's increased rating 
claim for low back strain and adjudicate the 
TDIU claim.  VA should document its 
consideration of whether: (1) "staged 
rating," pursuant to Hart v. Mansfield, 21 
Vet. App. 505 (2007) and (2) referral for an 
extraschedular rating/TDIU under the 
provisions of 38 C.F.R. §§ 3.321(b) and 
4.16(b) are warranted.  If any benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond before the claims file is returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



